Title: From John Adams to James Madison, 21 December 1814
From: Adams, John
To: Madison, James



Respected Sir
Quincy December 21st 1814

Knowing the immense weight of your cares, it gives me pain to interrupt you a moment. But when a young Scholar, Lawyer and amiable character asks an introduction from me I cannot refuse it.
Such is George Ticknor Esqr an his travels in his own Country first, and in foreign Countries afterward. He is ranked here, with our Everett & Buckminster, choice spirits, as we think them. With great esteem
John Adams